DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
In response to the Restriction Requirement dated 09/21/2022, Applicant hereby elects Groups I & II, including at least claims 1-6 and 8, without traverse.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Regarding Claims 1-6 and 8: Considering Prong 1 of the 101 analysis, the claim 1  recites mathematical concepts that is used to” A process for estimating residuals of a neural network (NN) model comprising: 
    PNG
    media_image1.png
    225
    662
    media_image1.png
    Greyscale
”. Considering Prong 1 of the 101 analysis, the limitations in claim 1recites an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical calculation base result.    
Thus, the claims recite a set of mathematical algorithm steps, which for the Prong 1  of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claims do not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formulation steps based result, there is no the additional element  in the claims and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The claimed NN model is  computer components which are recited at a high level of generality in the field of invention and are merely invoked as tools to perform classify a training process. Simply implementing the abstract idea on a generic computer is not a practical  application of the abstract idea.
 The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use, without reciting a particular technological process which was being improved.)    There is no context provided in the claims which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-6 and 8 recite further details of abstract idea of mathematical concepts. Therefore, Dependent Claims    2-6 and 8 recite further details of abstract idea of mathematical concepts as cited in Claim 1, without any practical application and inventive concepts and thus Claims are ineligible. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Siekmann et al. (US 2021/0084301) disclose his specialization can be trained by including a clustering method, such as fitting a Gaussian-Mixture-Model, to the data examples and train a separate transform for each obtained cluster. Under this assumption of a sorted candidate list, knowing the selected transform gives an insight into the characteristics of the actual residual signal and hence the expected coefficients distribution. Especially, for small transform indices a low signal energy is expected as the coding cost of a higher the transform index could not be justified by coding gain by using a more specialized transform.
b) Zhou et al. (US 2012/0323495) disclose the methods described herein propose a continuous 3D rock type distribution model across the bench by applying Gaussian Process regression on the corrected drilling measurements ("Adjusted Penetration Rate") from multiple holes. This makes it possible to have a more accurate overall description of the rock distribution. Previously, rock types are identified solely on discretely distributed individual holes from the corresponding drill performance data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864